Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 12-31 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US Patent Application Publication 2014/0185129), herein after referred to as Kim.
Regarding independent claim 1, Kim discloses a display apparatus (abstract), comprising: 
a transparent pixel matrix viewable by a user from a main viewing point along a main viewing direction (figure 1 reference transparent display unit 110 (also shown in figures 2a as 210, figure 4 as 420, figure 10 as 1010, and figure 14 as 1410) with depicted viewing direction as described in paragraphs [0039]-[0048] describing a front surface ([0048]) viewed by a user to recognize an image displayed by the display apparatus 100 and view behind the display apparatus 100 ([0040]). Figure 4 depicts a single pixel of the transparent display unit 420 comprising TFTs T1 and T2. Figure 10 depicts transparent display unit 1010 comprising a set/segment of pixels 1012.); 
a screening layer with segments that are individually switchable with respect to transparencies of the segments and arranged (Figure 3 (a) depicts the switchable state of black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts the switchable state of black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), viewed along the main viewing direction, behind the pixel matrix (Figure 1 reference light control unit 120 (also shown in figures 2a as 230, figure 3 as 300, figure 4 as 430, figure 10 as 1020, and figure 14 as 1450)  disposed behind (in the viewing direction) transparent display unit 110. Figure 4 reference individually switchable TFT T3 representing a segment of light control unit 420. Figure 10 depicts the segment to correspond to one light control unit pixel 1022 which corresponds to (by being directly behind) a set of transparent display unit pixels 1012 as described in paragraphs [0141]-[0142].); and 
a control circuit configured (Figure 4 reference processing unit 410, timing controller 421, power supply unit 424, scan driving unit 423, data driving unit 422 all utilized to operate the transparent display unit 420 as described in paragraphs [0086]-[0095]. Figure 5 depicts a block diagram of processing unit 510, control unit 515, input unit 560, and driving unit 520 to operate the transparent display unit 540 as described in paragraphs [0100]-[0107]. The listed components interpreted together or individually in correspondence to one another as “a control circuit”.) to: 
display a plurality graphic objects on the pixel matrix (Figure 1 reference graphic object 115 displayed via transparent display unit 110 described in paragraph [0049] and [0051] as an image displayed on the display unit 110. Figure 4 and paragraph [0091] describes controller 421, scan driving unit 423, and data driving unit 422 to be utilized for control on the basis of the image (graphic object). Figure 5 and paragraphs [0101] and [0105] to improve visibility of the image including an extracted object of the input video for display via control unit 515, processing unit 510, and driving unit 520. Figures 7-9 depict graphic object 710, 810, and 910 on the transparent display unit. Of the above cited examples the prior art refers to the object in the singular sense. For example, figure 7 depicts LG’s company symbol and the letters L and G. The symbol and each letter may be interpreted as a separate/singular graphic object thereby describing figure 7 to depict a plurality of graphic objects. However, in light of the specification and in view of later claim language the graphic object is selectable (claimed) in order to perform a function (not claimed but in light of the specification exampled as a menu element). In view of this, prior art Kim discloses in figure 14 a displayed information area 1420 of a word processor active program window comprising a menu 1426 and plurality of icons 1424 as described in paragraph [0164], each of which being a graphic object describing figure 14 to depict a plurality of graphic objects.), 
perform a selection of the graphic object, from among the graphic objects, displayed on the pixel matrix based on an input by the user (Paragraph [0116] describes that text, icon, or program active window can be selected by an interactive device. Paragraph [0107] describes selection via an input unit 560 depicted in figure 5.), and
in response to the selection of the graphic object, signal, viewed along the main viewing direction, that the graphic object is currently selected (Figure 14 depicts the menu 1426 of “EDIT” being selected by being the active window of the word processor (paragraph [0164]) inherently by the depiction of the black border around the word “EDIT” of the menu as compared to the other menu options of FILE, HOME, and INSERT which do not include an active window border.), by: 
individually switching the segments with respect to the transparencies of the segments, respectively, between a minimum value and a maximum value (Figure 3 (a) depicts the switchable state of black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts the switchable state of black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.),
the switching including,
operating a first segment among the segments which is arranged behind the selected graphic object as a selection segment, with the minimum value of transparency (Figure 14 reference behind information area of graphic objects 1420 light control area 1460 comprising plurality of segments (with at least one first segment) described in paragraph [0166] to be controlled so as to allow the transmittance to be lowered (minimum value of transparency).), and 
operating a second segment among the segments as a background segment, with the maximum value of transparency (Figure 14 reference area outside of area 1460, area 1490, comprising a plurality of segments (with at least one second segment) described in paragraphs [0166]-[0167] to be controlled so as to increase light transmittance and realize a transparent background (maximum value of transparency).) 
Regarding claim 13, Kim discloses the display apparatus according to claim 12, wherein 
at least some or all of the segments are switchable with respect to the transparencies of the segments to an intermediate value which lies between the minimum value and the maximum value (Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate). Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), and 
the control circuit is configured to signal, viewed along the main viewing direction, that the graphic object is currently selected, by operating a third segment arranged between the selection segment and the background segment as an intermediate segment, with the intermediate value of transparency (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924.).  
Regarding claim 14, Kim discloses the display apparatus according to claim 13, wherein the control circuit is configured to operate the first segment with the minimum value of transparency, the third segment with the intermediate value of transparency, and the second segment with the maximum value of transparency, such that a transparency of the first, third, and second segments increases in a step-wise manner in at least two steps (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be gradual (a description of stepwise)).  
Regarding claim 15, Kim discloses the display apparatus according to claim 13, wherein the control circuit is configured to operate a plurality of segments among the segments as intermediate segments with different intermediate values of transparency (Paragraph [0131] describes the lattice shape depiction in figures 7-9 to specifically regard pixels (interpreted to be the segments). Therefore, the depicted area 924 covering a plurality of lattice shapes includes a plurality of pixels/segments among the segments/pixels. Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate).).  
Regarding claim 16, Kim discloses the display apparatus according to claim 12, wherein the control circuit is configured to operate each of the segments as the background segment if there is no selected graphic object (Paragraph [0103] describes a first mode to maximize transparency wherein the light control unit is set to a transmissive state (all segments/whole control unit).).  
Regarding claim 17, Kim discloses the display apparatus according to claim 13, wherein 
the control circuit is configured to change the selected graphic object according to an input by the user (Figures 7-9 reference graphic objects 710, 810, and 910 depicted as a symbol and additionally text (the L and G may also be seen as individual graphic objects)(also the segments/pixels themselves may be interpreted as graphic objects).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to display on the pixel matrix the selected second graphic object in a spatially fixed manner and to set the transparency of the segments of the screening layer based on a position of the selected second graphic object (Paragraphs [0103]-[0106] describes first through fourth modes selected by a user which selects all segments to have transparency set in accordance with the selected mode as depicted in figures 7-9 reference segments/pixels in areas 720, 820, and 920 set according to position of the graphic objects 710, 810, and 910 respectively.).  
Regarding claim 18, Kim discloses the display apparatus according to claim 13, wherein 
the control circuit is configured to display a plurality of graphic objects on the pixel matrix and to change the selected graphic object according to an input by the user (Paragraph [0103] describes the selected first mode to display the graphic object on the transparent display unit/pixel matrix when the light control unit is set to a transmissive state. This would change from, for example, a fourth mode (paragraph [0106] wherein the graphic object is displayed on the light control unit instead of the transparent display unit/pixel matrix. Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to operate the selection segment, the intermediate segment, and the background segment in an unchanged manner and to display on the pixel matrix the selected second graphic object in front of the selection segment (Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).).  
Regarding claim 19, Kim discloses the display apparatus according to claim 12, wherein a respective surface area of the segments corresponds to an overall surface area of an individual pixel or of a plurality of pixels of the pixel matrix (figure 10 reference one light control unit pixel 1022 corresponds to a plurality/set of transparent display unit pixels 1012 as described in paragraph [0141]).  
Regarding claim 20, Kim discloses the display apparatus according to claim 19, wherein each of the segments corresponds to a respective graphic object displayable by the pixel matrix (figures 7-9 reference graphic objects 710, 810, and 910 corresponding to segments in areas 720, 820, and 920 respectively).  
Regarding claim 21, Kim discloses the display apparatus according to claim 12, wherein the segments are monochrome at a respective point in time (figure 3 reference light control unit 300 comprising black charged particles with no colored charged particles describing a monochrome display).  
Regarding independent claim 22, Kim discloses a motor vehicle (paragraphs [0007], [0178], and [0179] describes the transparent display to be utilized as a window glass of a vehicle), comprising: 
a chassis (a chassis is a well known inherent component of a motor vehicle); 
a trim surface (a trim surface is also a well known inherent component of a motor vehicle); and 
a display apparatus (figure 1 reference display apparatus 100), including: 
a transparent pixel matrix viewable by a user from a main viewing point along a main viewing direction (figure 1 reference transparent display unit 110 (also shown in figures 2a as 210, figure 4 as 420, figure 10 as 1010, and figure 14 as 1410) with depicted viewing direction as described in paragraphs [0039]-[0048] describing a front surface ([0048]) viewed by a user to recognize an image displayed by the display apparatus 100 and view behind the display apparatus 100 ([0040]). Figure 4 depicts a single pixel of the transparent display unit 420 comprising TFTs T1 and T2. Figure 10 depicts transparent display unit 1010 comprising a set/segment of pixels 1012.); 
a screening layer with segments that are individually switchable with respect to transparencies of the segments and arranged (Figure 3 (a) depicts the switchable state of black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts the switchable state of black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), viewed along the main viewing direction, behind the pixel matrix (Figure 1 reference light control unit 120 (also shown in figures 2a as 230, figure 3 as 300, figure 4 as 430, figure 10 as 1020, and figure 14 as 1450)  disposed behind (in the viewing direction) transparent display unit 110. Figure 4 reference individually switchable TFT T3 representing a segment of light control unit 420. Figure 10 depicts the segment to correspond to one light control unit pixel 1022 which corresponds to (by being directly behind) a set of transparent display unit pixels 1012 as described in paragraphs [0141]-[0142].); and 
a control circuit configured (Figure 4 reference processing unit 410, timing controller 421, power supply unit 424, scan driving unit 423, data driving unit 422 all utilized to operate the transparent display unit 420 as described in paragraphs [0086]-[0095]. Figure 5 depicts a block diagram of processing unit 510, control unit 515, input unit 560, and driving unit 520 to operate the transparent display unit 540 as described in paragraphs [0100]-[0107]. The listed components interpreted together or individually in correspondence to one another as “a control circuit”.) to: 
display a plurality graphic objects on the pixel matrix (Figure 1 reference graphic object 115 displayed via transparent display unit 110 described in paragraph [0049] and [0051] as an image displayed on the display unit 110. Figure 4 and paragraph [0091] describes controller 421, scan driving unit 423, and data driving unit 422 to be utilized for control on the basis of the image (graphic object). Figure 5 and paragraphs [0101] and [0105] to improve visibility of the image including an extracted object of the input video for display via control unit 515, processing unit 510, and driving unit 520. Figures 7-9 depict graphic object 710, 810, and 910 on the transparent display unit. Of the above cited examples the prior art refers to the object in the singular sense. For example, figure 7 depicts LG’s company symbol and the letters L and G. The symbol and each letter may be interpreted as a separate/singular graphic object thereby describing figure 7 to depict a plurality of graphic objects. However, in light of the specification and in view of later claim language the graphic object is selectable (claimed) in order to perform a function (not claimed but in light of the specification exampled as a menu element). In view of this, prior art Kim discloses in figure 14 a displayed information area 1420 of a word processor active program window comprising a menu 1426 and plurality of icons 1424 as described in paragraph [0164], each of which being a graphic object describing figure 14 to depict a plurality of graphic objects.), 
perform a selection of the graphic object, from among the graphic objects, displayed on the pixel matrix based on an input by the user (Paragraph [0116] describes that text, icon, or program active window can be selected by an interactive device. Paragraph [0107] describes selection via an input unit 560 depicted in figure 5.), and
in response to the selection of the graphic object, signal, viewed along the main viewing direction, that the graphic object is currently selected (Figure 14 depicts the menu 1426 of “EDIT” being selected by being the active window of the word processor (paragraph [0164]) inherently by the depiction of the black border around the word “EDIT” of the menu as compared to the other menu options of FILE, HOME, and INSERT which do not include an active window border.), by: 
individually switching the segments with respect to the transparencies of the segments, respectively, between a minimum value and a maximum value (Figure 3 (a) depicts the switchable state of black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts the switchable state of black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.),
the switching including,
operating a first segment among the segments which is arranged behind the selected graphic object as a selection segment, with the minimum value of transparency (Figure 14 reference behind information area of graphic objects 1420 light control area 1460 comprising plurality of segments (with at least one first segment) described in paragraph [0166] to be controlled so as to allow the transmittance to be lowered (minimum value of transparency).), and 
operating a second segment among the segments as a background segment, with the maximum value of transparency (Figure 14 reference area outside of area 1460, area 1490, comprising a plurality of segments (with at least one second segment) described in paragraphs [0166]-[0167] to be controlled so as to increase light transmittance and realize a transparent background (maximum value of transparency).),
wherein a free space or the trim surface (please note by stating “a free space or the trim surface” this effectively removes all patentable weight and/or the requirement of a trim surface at all) is disposed behind the display apparatus and is viewable through the display apparatus, along the main viewing direction, according to an operation of the switchable segments (paragraph [0049] describes visibility behind the display apparatus 100 through transparent display unit 110 (and light control unit 120 which comprises the segments described for example by the first mode in paragraph [0103])).  
Regarding claim 23, Kim discloses the motor vehicle according to claim 22, wherein 
at least some or all of the segments are switchable with respect to the transparencies of the segments to an intermediate value which lies between the minimum value and the maximum value (Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate). Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), and 
the control circuit is configured to signal, viewed along the main viewing direction, that the graphic object is currently selected, by operating a third segment arranged between the selection segment and the background segment as an intermediate segment, with the intermediate value of transparency (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924.).  
Regarding claim 24, Kim discloses the motor vehicle according to claim 23, wherein 
the control circuit is configured to operate the first segment with the minimum value of transparency, the third segment with the intermediate value of transparency, and the second segment with the maximum value of transparency, such that a transparency of the first, third, and second segments increases in a step-wise manner in at least two steps (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be gradual (a description of stepwise)).  
Regarding claim 25, Kim discloses the motor vehicle according to claim 23, wherein the control circuit is configured to operate a plurality of segments among the segments as intermediate segments with different intermediate values of transparency (Paragraph [0131] describes the lattice shape depiction in figures 7-9 to specifically regard pixels (interpreted to be the segments). Therefore, the depicted area 924 covering a plurality of lattice shapes includes a plurality of pixels/segments among the segments/pixels. Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate).).  
Regarding claim 26, Kim discloses the motor vehicle according to claim 22, wherein the control circuit is configured to operate each of the segments as a background segment if there is no selected graphic object (Paragraph [0103] describes a first mode to maximize transparency wherein the light control unit is set to a transmissive state (all segments/whole control unit).).  
Regarding claim 27, Kim discloses the motor vehicle according to claim 23, wherein 
the control circuit is configured to change the selected graphic object according to an input by the user (Figures 7-9 reference graphic objects 710, 810, and 910 depicted as a symbol and additionally text (the L and G may also be seen as individual graphic objects)(also the segments/pixels themselves may be interpreted as graphic objects).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to display on the pixel matrix the selected second graphic object in a spatially fixed manner and to set the transparency of the segments of the screening layer based on a position of the selected second graphic object (Paragraphs [0103]-[0106] describes first through fourth modes selected by a user which selects all segments to have transparency set in accordance with the selected mode as depicted in figures 7-9 reference segments/pixels in areas 720, 820, and 920 set according to position of the graphic objects 710, 810, and 910 respectively.).  
Regarding claim 28, Kim discloses the motor vehicle according to claim 23, wherein 
the control circuit is configured to change the selected graphic object according to an input by the user (Paragraph [0103] describes the selected first mode to display the graphic object on the transparent display unit/pixel matrix when the light control unit is set to a transmissive state. This would change from, for example, a fourth mode (paragraph [0106] wherein the graphic object is displayed on the light control unit instead of the transparent display unit/pixel matrix. Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to operate the selection segment, the intermediate segment, and the background segment in an unchanged manner and to display on the pixel matrix the selected second graphic object in front of the selection segment (Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).).  
Regarding claim 29, Kim discloses the motor vehicle according to claim 22, wherein the selection segment has an area greater than an area of pixels of the pixel matrix which display the selected graphic object (figure 10 reference one light control unit pixel 1022 corresponds to a plurality/set of transparent display unit pixels 1012 as described in paragraph [0141]).
Regarding claim 30, Kim discloses the motor vehicle according to claim 23, wherein the first, third, and second segments are arranged in a direction perpendicular to the main viewing direction (Paragraph [0131] describes the lattice shape depiction in figures 7-9 to specifically regard pixels (interpreted to be the segments). The pixels arranged in a matrix perpendicular to the viewing direction.).  

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kim.
Regarding independent claim 31, Kim discloses a method for operating a display apparatus (abstract), comprising: 
by a control circuit (Figure 4 reference processing unit 410, timing controller 421, power supply unit 424, scan driving unit 423, data driving unit 422 all utilized to operate the transparent display unit 420 as described in paragraphs [0086]-[0095]. Figure 5 depicts a block diagram of processing unit 510, control unit 515, input unit 560, and driving unit 520 to operate the transparent display unit 540 as described in paragraphs [0100]-[0107]. The listed components interpreted together or individually in correspondence to one another as “a control circuit”.),
displaying a plurality of graphic objects, on a transparent pixel matrix (Figure 1 reference graphic object 115 displayed via transparent display unit 110 described in paragraph [0049] and [0051] as an image displayed on the display unit 110. Figure 4 and paragraph [0091] describes controller 421, scan driving unit 423, and data driving unit 422 to be utilized for control on the basis of the image (graphic object). Figure 5 and paragraphs [0101] and [0105] to improve visibility of the image including an extracted object of the input video for display via control unit 515, processing unit 510, and driving unit 520. Figures 7-9 depict graphic object 710, 810, and 910 on the transparent display unit. Of the above cited examples the prior art refers to the object in the singular sense. For example, figure 7 depicts LG’s company symbol and the letters L and G. The symbol and each letter may be interpreted as a separate/singular graphic object thereby describing figure 7 to depict a plurality of graphic objects. However, in light of the specification and in view of later claim language the graphic object is selectable (claimed) in order to perform a function (not claimed but in light of the specification exampled as a menu element). In view of this, prior art Kim discloses in figure 14 a displayed information area 1420 of a word processor active program window comprising a menu 1426 and plurality of icons 1424 as described in paragraph [0164], each of which being a graphic object describing figure 14 to depict a plurality of graphic objects.);
selecting a graphic object, from among the graphic objects displayed on the pixel matrix based on an input by a user (Paragraph [0116] describes that text, icon, or program active window can be selected by an interactive device. Paragraph [0107] describes selection via an input unit 560 depicted in figure 5.); and
operating a screening layer with segments that are individually switchable with respect to transparencies of the segments (Figure 3 (a) depicts the switchable state of black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts the switchable state of black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), viewed along a main viewing direction, the screening layer being arranged behind the pixel matrix (Figure 1 reference light control unit 120 (also shown in figures 2a as 230, figure 3 as 300, figure 4 as 430, figure 10 as 1020, and figure 14 as 1450)  disposed behind (in the viewing direction) transparent display unit 110. Figure 4 reference individually switchable TFT T3 representing a segment of light control unit 420. Figure 10 depicts the segment to correspond to one light control unit pixel 1022 which corresponds to (by being directly behind) a set of transparent display unit pixels 1012 as described in paragraphs [0141]-[0142].), 
in response to the selecting of the graphic object (Figure 14 depicts the menu 1426 of “EDIT” being selected by being the active window of the word processor (paragraph [0164]) inherently by the depiction of the black border around the word “EDIT” of the menu as compared to the other menu options of FILE, HOME, and INSERT which do not include an active window border.), switching the segments with respect to the transparencies of the segments between a minimum value, a maximum value, and an intermediate value (Figure 3 (a) depicts black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency (intermediate).), the switching including,
a first segment among the segments which is arranged behind the selected graphic object is operated as a selection segment with the minimum value of transparency (Figure 14 reference behind information area of graphic objects 1420 light control area 1460 comprising plurality of segments (with at least one first segment) described in paragraph [0166] to be controlled so as to allow the transmittance to be lowered (minimum value of transparency).), 
a second segment among the segments is operated as a background segment with the maximum value of the transparency (Figure 14 reference area outside of area 1460, area 1490, comprising a plurality of segments (with at least one second segment) described in paragraphs [0166]-[0167] to be controlled so as to increase light transmittance and realize a transparent background (maximum value of transparency).).
Kim does not specifically disclose a third segment among the segments, which is arranged between the selection segment and the background segment, is operated as an intermediate segment with the intermediate value of the transparency with the embodiment of figure 14.
Kim does disclose a third segment among the segments, which is arranged between the selection segment and the background segment, is operated as an intermediate segment with the intermediate value of the transparency in the embodiment of figure 9 (figure 9 depicts a single moment of time wherein first segments in area 922 comprise the minimum value of transparency (shaded/not transparent) and second segments that are not in areas 922 or 924 are set to the maximum value of transparency (fully transparent), and segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 as described in paragraphs [0137]-[0138].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s figure 14 word processor window with the known technique of a third segment among the segments, which is arranged between the selection segment and the background segment, is operated as an intermediate segment with the intermediate value of the transparency yielding the predictable results of allowing the boundary of the displayed object to be clear and naturally displayed to the viewer as disclosed by Kim (paragraphs [0138]-[0139]).

Response to Arguments
5.		Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant argues the cited prior art does not specifically disclose the newly proposed amendment of individually switching the first and second segments in response to the selection of the graphic object. 
Prior art Kim specifically discloses in paragraph [0116] that text, icon, or program active window can be selected by an interactive device. Paragraph [0107] describes selection via an input unit 560 depicted in figure 5. Paragraphs [0163]-[0167] describes figure 14 of depicting an active window of a word processor including a menu 1426 and icon 1424 (previously described to be selectable). Figure 14 depicts the menu 1426 of “EDIT” being selected by being the active window of the word processor (paragraph [0164]) inherently by the depiction of the black border around the word “EDIT” of the menu as compared to the other menu options of FILE, HOME, and INSERT which do not include an active window border.
This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622